Exhibit 10.1

AGREEMENT AND RELEASE

          THE AGREEMENT AND RELEASE is made and entered into by and among Terry
Frandsen (hereinafter, “Employee”) and Escalade, Incorporated (collectively
referred to hereinafter as “Company”).

          WHEREAS, Employee was employed by Company since October 14, 2002 in
various positions, including most recently as Vice President and Chief Financial
Officer at the Company’s headquarters in Evansville, Indiana. As Chief Financial
Officer and in his other positions with the Company and its subsidiaries,
Employee was knowledgeable of all aspects of the Company’s U.S. and
International operations, including but not limited to the Company’s
competitors; and

          WHEREAS, Employee and Company desire to fully and finally resolve and
settle all CLAIMS (as herein defined), arising out of, resulting from or in any
way connected with Employee’s employment and termination of employment with
Company and its subsidiaries.

          NOW, THEREFORE, in consideration of the payment of the sums or partial
payment of the sums set forth in Section 1 below and the mutual promises and
conditions contained in this Agreement and Release, it is mutually agreed as
follows, that:

1. Employee agrees that his employment with Company and its subsidiaries,
including all officer and director positions held with any one or more of such
entities, terminated on January 30, 2009 and as consideration for his release of
the CLAIMS (herein defined) Company agrees to pay Employee his present salary
for the period of twelve weeks less only applicable deductions for FICA,
Medicare, federal, state and local taxes. The salary will be paid for six (6)
consecutive payroll periods beginning with the first payroll period after
January 24, 2009.

Employee agrees that he has been advised of his COBRA rights and if Employee
chooses to exercise his COBRA rights, Company will pay COBRA premiums on his
behalf for three (3) months. The Company will deduct his normal bi-weekly health
care premium from his present salary for the same twelve (12) weeks or the first
Three (3) months of the Eighteen (18) month COBRA period. Employee will be
responsible to full COBRA premiums following the first three months of coverage.

Employee agrees that the sums provided in Section 1 are in addition to anything
of value to which he is entitled from Company. Payment of any or all of the
above sums is subject to the terms and conditions set forth in this Agreement
and Release.

The parties acknowledge that the withholding of applicable deductions for FICA,
Medicare, federal, state and local taxes as set forth in the Section 1 is only
for the benefit and protection of Company and should not be interpreted in any
way as evidence of other than an employer/former employee relationship. If there
is a breach or threatened breach of the terms of this Agreement and Release
and/or Employee secures other employment, Company may terminate the pay period
payments set out above in Section 1.

--------------------------------------------------------------------------------



2. Employee acknowledges that his employment with Company was at-will and agrees
to unconditionally release and forever discharge Company its agents, owners and
servants of and from any and all asserted or unasserted, known or unknown,
claims, complaints, obligations, liabilities, promises, agreements,
controversies, demands, damages, actions, causes of action, losses, benefits,
compensation, debts and expenses of whatever kind or nature, including, but not
limited to, any and all claims and rights founded in tort, at common law, based
on promissory estoppel, founded in statute and under the Age Discrimination in
Employment Act and/or Older Workers Benefit Protection Act, as amended, Fair
Labor Standards Act, Worker Adjustment and Retraining Notification Act, Civil
Rights Act of 1964, Civil Rights Act of 1991, Family and Medical Leave Act,
Employee Retirement Income Security Act, Americans with Disabilities Act,
Indiana Civil Rights Act, Consolidated Omnibus Budget Reconciliation Act and/or
any local ordinance or International Labor Law, all as amended, on account of,
arising from, or in any way growing out of, directly or indirectly, Employee’s
employment and/or termination of employment with Company ( “Claims”), but not
including rights or claims that arise under the Age Discrimination in Employment
Act or Older Workers Benefit Protection Act after this Agreement and Release is
executed.

3. Employee acknowledges and agrees that in consideration of payment or partial
payment of the sums set forth in Section 1 herein, he has no right to make claim
against or receive any compensation or benefits of any kind under the Sun Life
Long Term Disability, Life, Supplemental Life, Accidental Death and
Dismemberment and Supplemental Dependent Life Plan or any other benefit plan in
effect at Company.

4. Employee represents and agrees that he will keep the terms, amount, and fact
of this Agreement and Release confidential, except that Employee may discuss the
Agreement and Release with Employee’s attorney, accountant, spouse, and as
required by law. Employee understands and agrees that Company is required to
describe the material terms of this Agreement in a current report on Form 8-K to
be filed with the Securities and Exchange Commission within four (4) business
days after this Agreement is signed by Employee and Company, and that Company
will attach this Agreement in its entirety to such public filing. Employee
further agrees that he shall not make, participate in the making, or encourage
or facilitate any other person to make any statements, written or oral, which
criticize, disparage, or defame the goodwill or reputation of the Company, its
subsidiaries and their affiliates or any of their respective present, former or
future directors, officers, executives, employees and/or shareholders.

5. Employee represents and agrees:

 

 

 

a. That he has thoroughly reviewed all aspects of this Agreement and Release;

 

 

 

b. That he is fully aware and was advised of his right to discuss any and all
aspects of this Agreement and Release with an attorney chosen by him prior to
executing the Agreement and Release;

 

 

 

c. That he received this Agreement and Release on January 30, 2009 and was given
until the close of business on February 20, 2009 to review, consider and execute
this Agreement and Release and return to Company;

 

 

 

d. That he was informed that the release of age claims within this Agreement and
Release does not become effective or enforceable until ten (10) calendar days
after he executes it;

 

 

 

e. That he was informed that the Agreement and Release may be revoked by him at
any time prior to the end of said ten (10) day period and that the Agreement and
Release will become enforceable and irrevocable at the end of said ten (10) day
period;

2

--------------------------------------------------------------------------------



 

 

 

f. That he has carefully read and fully understands all of the provisions of the
Agreement and Release; and,

 

 

 

g. That he is knowingly and voluntarily entering into the Agreement and Release.

6. Confidential Information. As a material inducement to Company to enter into
the Agreement and Release, Employee agrees that he will never disclose any
confidential information or trade secrets of Company, or its products and
services, including, but not limited to, Company’s research, formulas, programs,
methods, techniques, compilations, marketing and sales information and methods,
financial or personnel operations and techniques, technical data, technical
specifications or procedures, equipment, files, products or services, client
information and lists in whatever media, and customer sources or prospects, to
any person, firm, corporation, or other entity for any reason or purpose
whatsoever, or use the same in any other business whatsoever. The parties agree
that this language only applies to that information which is confidential since
both parties agree that some information contained in these areas is not
confidential. Consistent with the foregoing, Employee will immediately return to
Company the original and any copies of all keys, identification cards, Company
credit cards, equipment (including any computers, laptops, cell phones and
similar devices provided to Employee by Company), papers, reports, memoranda or
other items of property of Company or its subsidiaries.

Non Competition. Employee agrees that during the entire term of his employment
with Company he has been privy to the confidential information identified
immediately above and agrees, as a further material inducement to Company to
enter into this Agreement and Release, that for a period of one year from the
date hereof (the “Non-Competition Period”) he will not directly or indirectly
enter into or engage in any competitive office equipment, games room,
basketball, play-systems, fitness and or archery products manufactured, sold or
distributed by Company as a partner, officer, marketing/sales director, owner,
stockholder, director, consultant, or employee.

During the Non-Competition Period, employee agrees that he will not, directly or
indirectly, for his benefit or for the benefit of any other person, firm or
entity, do any of the following:

 

 

 

 

a.

solicit from any customer doing business with the Company business of the same
or of a similar nature to the Business conducted between the Company and such
customer; or

 

 

 

 

b.

solicit the employment or services of any person who at the time is employed by
or a consultant to the Company.

In the event of such violation or threatened violation of any terms and
conditions of this Section, Company may, in addition to other remedies provided
by law, seek injunctive relief, elect to obtain specific enforcement of said
terms and conditions and expressly reserves all legal remedies for provable
damages caused by threatened breach or breach of the terms of this Section.

3

--------------------------------------------------------------------------------



7. Employee agrees to cooperate fully with the Company during the twelve week
period for which payment is being provided in accordance with Section 1 of this
Agreement, including without limitation providing advisory and transition
services, the retention of employee, banking, customer and supplier
relationships, providing information about existing, past and prospective
operations of Company, including financial and accounting information, policies
and procedures. severance period, and remaining available to provide information
on the location of files and or any sources of business information or reports
to which Employee has access or knowledge. Employee further agrees to continue
to comply with the Company’s insider trading policy, code of ethics and all
other Company policies and procedures through such twelve week period and, with
respect to the insider trading policy, for as long as Employee possesses any
material, non-public information about the Company and its subsidiaries.

8. The Agreement and Release is made and entered into in the State of Indiana,
and shall in all respects be interpreted, enforced and governed under the laws
of said state. Employee and Company agree that proper venues for any litigation
which may arise pursuant to the Agreement and Release are the Federal District
Court for the Southern District of Indiana or an Indiana state court of
unlimited jurisdiction located in Vanderburgh County, Indiana.

9. The Agreement and Release sets forth the entire agreement between the
parties, and fully supersedes any and all prior agreements or understandings,
written or oral, between Employee and Company pertaining to the subject matter
hereof.

10. Employee agrees and represents that he will not file any complaints or
charges against Company with any local, state or federal commission agency or
court. Employee further agrees and represents that as of the date of execution
of the Agreement and Release and as of the date the sums set forth in Section 1
above are paid, no complaints or charges have been or will be filed by Employee
against Company with any local, state or federal commission, agency or court.

11. Employee represents and agrees that the Agreement and Release shall not in
any way be construed as an admission by Company of any acts whatsoever against
Employee or any other person and Company disclaims any liability to Employee.

12. Employee and Company agree that in the event that any terms or provisions
contained in the Agreement and Release are held to be invalid, illegal or
unenforceable, such holding shall not affect any other provision hereof, and
this Agreement and Release shall be construed as if such invalid, illegal or
unenforceable terms or provisions had not be contained herein.

13. The Agreement and Release shall inure to and be binding upon Employee and
upon Employee’s heirs, administrators, representatives, executors, successors
and assigns and shall inure to the benefit of and being binding upon Company and
upon its successors and assigns.

          PLEASE READ CAREFULLY, THE AGREEMENT AND RELEASE INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.

If applicable on the date of my execution of this Agreement and Release I, Terry
Frandsen, acknowledge that I was given 21 days to consider this Agreement and
Release and voluntarily chose to sign this Agreement and Release prior to the
expiration of the 21-day period.

4

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused the Agreement and
Release to be executed as their voluntary acts and deeds, the 3rd day of
February, 2009.

 

 

 

 

/s/ TERRY FRANDSEN

 



 

Terry Frandsen “Employee”

/s/ JEFF DOOLEY

 

 



 

 

Witness

 

 

 

 

 

 

Escalade Incorporated

 

 

 

 

By: 

/s/ GARY ALLEN

 

 



 

 

“Company”

5

--------------------------------------------------------------------------------